TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00415-CV




                     In re Frank Ahlgren, III and The Copernican, LLC




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                                           ORDER


PER CURIAM

               Relators Frank Ahlgren, III and The Copernican, LLC have filed a petition for

writ of mandamus and emergency motion for temporary relief. See Tex. R. App. P. 52.1,

52.10(a). We partially grant the motion and temporarily stay the trial court’s July 5, 2022

“turnover” order and July 5, 2022 order imposing sanctions pending further order of this or

another intermediate court of appeals. See id. 52.10(b).

               It is ordered on July 12, 2022.



Before Chief Justice Byrne, Justices Triana and Smith